Title: To Benjamin Franklin from Felix A. Castrioto, 2 December 1777
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
Lisbon December the 2: 1777
This is to give you notice, that at my arrivel in this Capital I found the Court was gone to villa-viçoza: I thoght proper to go there, and deliver your Memorial to the Minister, inforcing it with all the reasons I could think of. The mater was to be considered, and he to send me an answer here; but till now he has not done it. In few days the Court will be bak, and then I will endeavour to get it and send it immediatly to you.

I desire that the Congress and you, Sir, should belive that nothing in my side will be wanting to bring this Negociation to a favourable conclusion. I remain with great estime and respect Sir your most obidiant humble Servant
Felix Antonio Castrioto

P.S. My name so as is here is sufficient for my adress.

 
Notation: Felix Antonio Castrioto Lisbon Decr: 2. 1777
